UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

_ — _ ﬂ“

UNITED STATES OF AMERICA n'

 

 

 

V-g Criminal NO. 1 5-1 13

(RCL/DAR)
ALBERT P. JONES -

Defendant. '   

 

 

 

 

SEP 2 8 2015
MEMORANDUM OF FINDINGS OF FACT C'eBrk, U.s. District and
AND STATEMENT OF REASONS IN ank'UPtcv Courts

SUPPORT OF ORDER OF DETENTION 
I. .__,!NTROD!2Q ! ILDN,

Defendant is charged by indictment with unlawful possession with intent to distribute
cocaine base, in violation of 21 U.S.C. § 841(a)( 1), (b)(1)(C); unlawful possession with intent to
distribute heroin, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C); unlawful possession of a
ﬁrearm and ammunition by a person convicted of a crime punishable by imprisonment for a term
exceeding one year, in violation Of 18 U.S.C. § 922(g)(1); and using, carrying, and possessing a
ﬁrearm during a drug trafﬁcking Offense, in violation of 18 U.S.C. § 924(c)(1). The undersigned
conducted a detention hearing on September 14, 2015. Upon consideration of the proffers and
arguments of counsel, and the entire record herein, the undersigned ordered Defendant held
without bond pursuant to 18 U.S.C. § 3142(e). The ﬁndings of fact and statement of reasons in

support Of the Order of Detention follow.

II.  BAIL REFORM ACT___

 

The Bail Reform Act Of 1984, 18 U.S.C. § 3141, et seq., provides, in pertinent part, that if

a judicial Ofﬁcer ﬁnds by clear and convincing evidence that “no condition or combination of

United States v. Jones 2

conditions will reasonably assure . . . the safety of any other person and the community, such
judicial ofﬁcer shall order the detention of the [defendant] before trial.” 18 U.S.C. § 3142(e); see
also United States v. Henry, 935 F. Supp. 24, 25 (D.D.C. 1996) (citation omitted) (“If a
defendant poses a danger to society, the Court has a sufﬁcient basis upon which to order pretrial
detention”).

In instances in which pretrial detention is sought on the ground that there are no
conditions of release that will reasonably assure the defendant’s appearance, the government
must show by a preponderance of the evidence that the defendant poses a risk of ﬂight if released
before trial. See United States v. Anderson, 382 F. Supp. 2d 13, 14 (D.D.C. 2005) (citations
omitted) (“[T]he [Bail Reform Act] provides for pretrial detention if the government establishes
by a preponderance of the evidence that the defendant is likely to ﬂee before trial if released and
that no condition or combination of conditions will reasonably assure the appearance of the

defendant as required”).

In determining whether there are conditions of release which will reasonably assure the
appearance of the person as required, and the safety of any other person and the community, the
judicial ofﬁcer shall take into account the available information concerning: (1) the nature and
circumstances of the offense charged; (2) the weight of the evidence against the defendant; (3)
the defendant’s history and characteristics; and (4) the nature and seriousness of the danger to
any person or to the community which would be posed by the defendant’s release. 18 U.S.C. §
3142(g).

A rebuttable presumption that no condition or combination of conditions will reasonably
assure the appearance of the person as required and the safety of the community if the judicial

ofﬁcer ﬁnds that there is probable cause to believe that the person committed an offense under

United States v. Jones 3

the Controlled Substances Act, 21 U.S.C. § 801, et seq., for which a maximum period of
incarceration of ten years or more is prescribed. 18 U.S.C. § 3142(e)(3)(A). An indictment is
sufﬁcient to establish probable cause for purposes of 18 U.S.C. § 3142(e). See United States v.

Williams, 903 F.2d 844, 844 (DC Cir. 1990).

III. ,grswssmN,

Both counsel for the government and counsel for Defendant proceeded by proffer.
Counsel for the government argued that Defendant is a danger to the community and should be
held without bond pending trial because he was arrested for the instant offenses while on release
pending sentencing in Criminal No. 13-305-14 (Sullivan, J .), in which he pled guilty to one
count of Conspiracy to Distribute and Possess with the Intent to Distribute a Detectable Amount
of Cocaine Base. Counsel for the government proffered that in the instant action, ﬁrearms and
drugs were found in Defendant’s vehicle. Finally, counsel for the government proffered that
Defendant has a criminal history of violence, including involuntary manslaughter in 1998, armed
robbery in 1982, and assault? with intent to commit armed robbery in 1981.

Defendant, through counsel, requested that he be released to the High Intensity
Supervision Program. In support of his request, Defendant’s counsel proffered Defendant’s post-
arrest statement that he was “set up” and the drugs and the guns were not his. Moreover,
Defendant argued that he generally complied with the conditions of his release in 13-305-14, and
that he never missed a court appearance. Defendant further' proffered that he was working two
jobs at the time of the arrest and he had been tested negative for illegal drugs. Defendant also
pointed out that his prior convictions arose more than 17 years ago, and he became a different

person since then.

United States v. Jones 4

The Pretrial Services Agency conﬁrmed that Defendant had been tested negative for
illegal substances since he was placed under its supervision. The Agency proffered that
Defendant missed a total of ﬁve reported check-ins, and it recommended the removal of

Defendant from his Pretrial Services program at the status hearing held before Judge Sullivan on

September 10, 2015.

IV. EINDING;OF FACT

Upon consideration of the factors enumerated in the Bail Reform Act of 1984, 18 U.S.C.
§ 3142(g), the undersigned ﬁnds by clear and convincing evidence that no condition of release or
combination of conditions would reasonably assure the safety of the community. The
undersigned further ﬁnds that the information proffered on behalf of Defendant is sufﬁcient to
rebut the applicable presumption of fugitivity, but not the applicable presumption of

dangerousness.

First, the nature and circumstances of the offense charged weight in favor of pretrial
detention. A grand jury found probable cause that Defendant committed unlawful possession of
heroin with intent to distribute; unlawful possession of cocaine base with intent to distribute;
unlawful possession of a ﬁrearm by a convicted felon; and using, carrying, and possessing a

ﬁrearm during a drug trafﬁcking offense.

Second, the undersigned ﬁnds that the weight of the evidence against Defendant is
compelling. The cocaine base, heroin, and .45 caliber semi-automatic pistol with ammunition
were found in the Defendant’s vehicle and he was the only person present with a key to that

vehicle.

Third, Defendant’s history and characteristics weigh in favor of pretrial detention.

According to information provided by the Pretrial Services Agency, Defendant was on release

United States v. Jones 5

pending sentencing for another drug offense at the time of the alleged offense, and was in
marginal compliance with the conditions of release. Additionally, according to the government’s
proffer, Defendant had a prior history of violent crimes, including voluntary manslaughter,
armed robbery, and assault.

Finally, the undersigned ﬁnds that the toll which drug trafﬁcking and use of ﬁrearms in
drug trafﬁcking have taken, and continue to take upon, this community is well-documented and
need not be repeated here. The evidence of Defendant’s possession of quantities of heroin,
cocaine base, ﬁrearms, and ammunition demonstrates that his release would pose a danger to the

community, and that he is not amenable to community supervision at this time.

V. “CQNCliUSIQN
On the basis of the foregoing ﬁndings of fact and reasons, Defendant will be held without

bond pursuant to the September 14, 2015 Order of Detention.

 
  

     

 

 

EBORAH A:_R
United States Magistrate Judge

_§ gpﬁtembeLZ8, ._2i)_1 5
DATE

     

{$- " 
'rTUWpRU TUNC